Title: To Thomas Jefferson from John Lamb, 10 October 1786
From: Lamb, John
To: Jefferson, Thomas



Sir
Alicante Octr. 10th 1786

I have received your Excellency letter. I am not able to take passage by Sea nor land. I have been confined this three months.
I am Exceeding Sorry that I cannot have a full Settlement in Europe. What I have wrote concerning it is real.
The letter of Credite I will return by the first safe hand. By post all my letters are broke. Therefore I think it will be unsafe by that method of Conveyance, but in the mean time Shall Draw no more. Your Excellencys Obedient Hmbl Servt.,

J: Lamb

